  CaseCase  5:21-mj-00286-AMG
       1:21-mj-03024-JG       *SEALED*
                          Document       Document
                                   1 Entered       1 Docket
                                             on FLSD Filed 05/10/21 PagePage
                                                            05/25/2021   1 of 18 of 13

                                           21-MJ-3024-GOODMAN

 AO ti (rn,I UI II CrlNlnal Complllal                                 AUTIIORILED A.I'm APPROVED DATE:

          KS

May 25, 2021                                  United States District Court
                                                                       for the
           Miami



                              WESTERN                             DISTRICT OF                         OKLAHOMA


               United States of America                                   )
                                                                          )
                         v.                                               )
                                                                          )             CaseNo: M-21-286-AMG
               Karin Treister;

                                                        CRIMINAL COMPLAINT
               I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.

               On or about the date(s) of Februa,y 2020 through Janua,y 2021, in Payne County and Oklahoma County, in the Western

 District ofOklahomo, the defendont violated:

                         Code Section                                   Offe111e Descrlpl/011

                       18 u.s.c. § 1349                                   Conspiracy to Commit Wire Fraud




               This criminal complaint is based on these facts:

               See attached Affidavit of Special Agent Timothy Mark Bragg, of the Federal Bureau of Investigation, which is incorporated
               and made a part hereof by reference.



                                                                                                  22-X--�-
               D Continued on the attached sheet.


                                                                                                         Co111plalnont's s/g11at11re
                                                                                                   Timothy Mark Bragg
                                                                                                   Special Agent
                                                                                                   Federal Bureau of Investigation

  Sworn to before me and signed in my presence.

  Date:
                   ,
            S /10/'-1
                                                                                          �,/{/:.,,.            11dge' s 110/ure

  City and State: Oldahoma Cjty. Oklahoma                                                         Amanda Oreen, U.S. Magistrate Judge
                                                                                                             Printed name o,,d title
Case 1:21-mj-03024-JG Document 1 Entered on FLSD Docket 05/25/2021 Page 2 of 13
Case 1:21-mj-03024-JG Document 1 Entered on FLSD Docket 05/25/2021 Page 3 of 13
Case 1:21-mj-03024-JG Document 1 Entered on FLSD Docket 05/25/2021 Page 4 of 13
Case 1:21-mj-03024-JG Document 1 Entered on FLSD Docket 05/25/2021 Page 5 of 13
Case 1:21-mj-03024-JG Document 1 Entered on FLSD Docket 05/25/2021 Page 6 of 13
Case 1:21-mj-03024-JG Document 1 Entered on FLSD Docket 05/25/2021 Page 7 of 13
Case 1:21-mj-03024-JG Document 1 Entered on FLSD Docket 05/25/2021 Page 8 of 13
Case 1:21-mj-03024-JG Document 1 Entered on FLSD Docket 05/25/2021 Page 9 of 13
Case 1:21-mj-03024-JG Document 1 Entered on FLSD Docket 05/25/2021 Page 10 of 13
Case 1:21-mj-03024-JG Document 1 Entered on FLSD Docket 05/25/2021 Page 11 of 13
Case 1:21-mj-03024-JG Document 1 Entered on FLSD Docket 05/25/2021 Page 12 of 13
Case 1:21-mj-03024-JG Document 1 Entered on FLSD Docket 05/25/2021 Page 13 of 13
